

116 HR 228 IH: Increase Transportation Alternatives Investment Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 228IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. Velázquez (for herself, Mr. Serrano, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize programs and activities to support transportation options in areas that are undergoing
			 extensive repair or reconstruction of transportation infrastructure, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Increase Transportation Alternatives Investment Act of 2019. 2.Surface transportation block grant programSection 133 of title 23, United States Code, is amended by adding at the end the following:
			
				(j)Transportation alternatives for areas undergoing extensive repair or reconstruction of
 transportation infrastructureThe Secretary shall issue regulations to ensure that States give preference to eligible projects under this section that—
 (1)are located in areas that are undergoing extensive repair or reconstruction of transportation infrastructure, including Federal-aid highways, federally owned roads open for public travel, passenger rail facilities, and public transportation facilities; and
 (2)will provide transportation alternatives related to the full or partial closure of the transportation infrastructure in such areas..
		3.Grant Program
 (a)In generalThe Secretary of Transportation shall carry out a grant program to support community efforts to invest in transportation alternatives.
 (b)Award of grantsNot later than 1 year after the date of enactment of this Act, the Secretary shall award grants under the program on a competitive basis.
 (c)PreferenceIn awarding the grants, the Secretary shall give preference to projects located in areas that are undergoing extensive repair or reconstruction of transportation infrastructure, including Federal-aid highways, federally owned roads open for public travel, passenger rail facilities, and public transportation facilities.
 (d)Eligible entitiesThe following entities shall be eligible to receive grants under the program: (1)State and local governments.
 (2)Metropolitan planning organizations. (3)Rural planning organizations.
 (e)Eligible activitiesAmounts received in grants under the program may be used to plan for, facilitate, and provide initial support for any of the following activities:
 (1)Transportation demand management programs, including support for transportation management associations.
 (2)Carpool or telecommuting projects. (3)Planning, design, acquisition of rights-of-way, construction, improvement, and management of streets, pathways, and public transportation facilities to facilitate expanded bicycle and pedestrian mobility and access.
 (f)ApplicationTo receive a grant under the program, an eligible entity shall submit to the Secretary an application in such form and manner as the Secretary prescribes.
 (g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $1,000,000,000 for each of fiscal years 2019 through 2023 to carry out this section.
			